Missouri Court of Appeals
                             Southern District


MAY 28, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33485

     Re:   IN THE MATTER OF:
           D.C.R., a minor,
           RICHARD W. RUSSELL,
           Petitioner-Respondent,
           v.
           KELLY STUCKER,
           Respondent-Appellant,
           and HARLAN RUSSELL and VICKIE
           RUSSELL,
           Intervenors-Respondents.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33086

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           v.
           JERMAINE C. PATE,
           Defendant-Appellant.